UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4477


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHON WAYNE COBBS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:17-cr-00023-1)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Bryne, Research & Writing
Specialist, David R. Bungard, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant. Joshua
Clarke Hanks, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shon Wayne Cobbs appeals his 48-month sentence imposed following his guilty

plea to possession of firearms by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2012). Cobbs’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that Cobbs can raise no meritorious issues for appeal but questioning

whether the district court erred concluding that Cobbs’ prior West Virginia conviction for

unlawful wounding was a crime of violence under the Sentencing Guidelines. Cobbs was

notified of his right to file a pro se supplemental brief but has not done so.        The

Government has declined to file a response. For the reasons that follow, we affirm.

      We review the district court’s application of the Guidelines de novo. United

States v. Catone, 769 F.3d 866, 875 (4th Cir. 2014). The district court enhanced Cobbs’

base offense level after determining that he committed his federal firearm offense

“subsequent to sustaining one felony conviction of . . . a crime of violence.” U.S.

Sentencing Guidelines Manual § 2K2.1(a)(4)(A) (2016); see USSG § 4B1.2(a) (defining

“crime of violence”).    The district court relied upon Cobbs’ prior West Virginia

conviction for unlawful wounding to serve as the predicate conviction in imposing this

enhancement. Counsel questions whether the district court erred in concluding that

unlawful wounding categorically qualifies as a crime of violence under the Guidelines.

As counsel concedes, however, that argument is squarely foreclosed by our recent

decision in United States v. Covington, 880 F.3d 129, 135 (4th Cir. 2018) (holding that

“the crime of unlawful wounding under West Virginia law . . . is categorically a crime of



                                            2
violence under the Guidelines”). We therefore find no error in Cobbs’ enhanced base

offense level.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Cobbs, in writing, of the right to

petition the Supreme Court of the United States for further review. If Cobbs requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Cobbs.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            3